              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTIONETTE A.                                  No. 4:18-CV-00060
BAYLETS-HOLSINGER,
                                               (Judge Brann)
             Plaintiff,
                                               (Magistrate Judge Carlson)
       v.

THE PENNSYLVANIA
STATE UNIVERSITY,

             Defendant.

                                   ORDER

                                 MAY 7, 2019

      On March 22, 2019, Magistrate Judge Martin C. Carlson recommended that

this Court dismiss Count III of Plaintiff’s Second Amended Complaint. No timely

objections were filed to that Report and Recommendation, which this Court has

reviewed. Because no clear error appears on the face of the record, IT IS HEREBY

ORDERED that:

      1.    The Report and Recommendation, ECF No. 35, is ADOPTED IN ITS

            ENTIRETY.

      2.    Defendant’s Motion to Dismiss, ECF No. 31, is GRANTED, and

            Count III of Plaintiff’s Second Amended Complaint, ECF No. 28, is

            DISMISSED AS FOLLOWS:
     a.    To the extent this Count is based on Pennsylvania’s Whistleblower

           Law, the claim is DISMISSED WITH PREJUDICE.

     b.    To the extent this Count is based on the First Amendment, the claim

           is DISMISSED WITHOUT PREJUDICE.

3.   Plaintiff may amend her complaint to satisfy the deficiencies in her First

     Amendment claim, as identified by Magistrate Judge Carlson in his Report

     and Recommendation. Any amended complaint, however, must be filed

     NO    LATER      THAN      MAY     17,   2019,   and NO      FURTHER

     AMENDMENTS WILL BE PERMITTED.

4.   If Plaintiff fails to amend her complaint by May 17, 2019, Defendant

     SHALL ANSWER the Second Amended Complaint no later than May

     31, 2019.

5.   This case is remanded to Magistrate Judge Carlson for further pretrial

     proceedings.


                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
